                       8:19-mj-00558-MDN Doc # 2 Filed: 01/02/20 Page 1 of 4 - Page ID # 17

 AO 93 (Rev. I 1/ 13) Search and Seizure Wa1rnnt




                                              UNITED STATES DISTRICT COURT
                                                                                for the
                                                                       District of Nebraska

                    In the Matter of the Search of                                 )
               (Briefly describe the property lo be searched                       )
                or iden/ifi.1the person by name and address)                       )      Case No.   8:19MJ558
                               See Attachment A.                                   )
                                                                                   )
                                                                                   )

                                                    SEARCH AND SEIZURE WARRANT
To:        Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the   _ _ _ _ ___                District of               Nebraska
(ide11tifo. the perso11 or describe the property lo be searched and give its location):

       See Attachment B.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identifi. 1the person or describe the property to be seized):
      See Attached Affidavit in Support of an Application for a Search Warrant.




         YOU ARE COMMANDED to execute this warrant on or before                December 3, 2019         (not to exceed 14 days)
       ~ in the daytime 6:00 a.m. to 10:00 p.m. 0 at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to
                                                                                                       (Uni led Slates Mag islrale Judge)

     0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 ( except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
                                                                         1
Dare   ~n::~me issu::s r,:;;:'/';~;                    /u;il,~•;:•;;:::t~
                                                                        e~                   ~
                                                                                               ~3:----~
                                                                                                      ---
City and state:                     Omaha, Nebraska                                              Michael D. Nelson , U.S. Magistrate Judge
                                                                                          -------
                                                                                                             Printed name and title
                     8:19-mj-00558-MDN Doc # 2 Filed: 01/02/20 Page 2 of 4 - Page ID # 18

AO 93 (Rev. I 1/13) Search and Seizure Warrant (Page 2)


                                                                    Return
Case No.:                                 Date and time warrant executed:        Copy of warrant and inventory left with :
  8:19MJ558                                11/25/2019 at 1620 hrs                 NSP Technical Crime Lab
Inventory made in the presence of: Sergeant Eberle

Inventory of the property taken and name of any person( s) seized:
 The following were submitted to the NSP Technical Crime Lab for data extraction and analysis:
 1. Silver Apple iPhone with IMEI 356153093266804; and
 2. Silver Apple iPhone S with IC 579CE2944A; and
 3. White Apple iPhone with no identifying information accessible; and
 4. Silver Apple iPhone S with IC 579CE2946A; and
 5. Black Apple iPhone with no identifying information accessible
 6. Silver Apple iPhone with IC 579CE2946A.
 As of January 2nd, 2020 all iPhones remained locked via code and therefore extraction has not yet been completed and
 is still being attempted.




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date: ~      nuary 2, 2020


                                                                                       Investigator Wenzl
                                                                                          Printed name and title
     8:19-mj-00558-MDN Doc # 2 Filed: 01/02/20 Page 3 of 4 - Page ID # 19




                                       ATTACHMENT A

 The five cellular/mobile phones/devices (the Property) to be searched are as follows:


    1.   Silver Apple iPhone with IMEI 356153093266804; and
    2.   Silver Apple iPhone S with IC 579CE2944A; and
    3.   White Apple iPhone with no identifying information accessible; and
    4.   Silver Apple iPhone S with IC 579CE2946A; and
    5.   Black Apple iPhone with no identifying information accessible
    6.   Silver Apple iPhone with IC 579CE2946A.


The phones/devices are currently located at the evidence storage of the Nebraska State Patrol,
4130 NW 37th Street, Lincoln, Lancaster County, Nebraska.
This warrant authorizes the forensic examination of the Property for the purpose of identifying
the electronically stored information described in Attachment B.




IG-19-0072 Martinez Page 12
     8:19-mj-00558-MDN Doc # 2 Filed: 01/02/20 Page 4 of 4 - Page ID # 20




                                       ATTACHMENT B

         1.     All records, information and data on the phones/devices described in Attachment
A (the Property) that relate to violations of 21 U.S.C. § 841(a) and involve Ali M. Abbasi and/or
Julio J. Martinez, including:

            a. lists of customers and related identifying information;

            b. types, amounts, and prices of drugs trafficked as well as dates, places, and
               amounts of specific transactions;

            c. any information related to sources of drugs (including names, addresses, phone
               numbers, or any other identifying information);

           d. any information recording Ali M. Abbasi and/or Julio J. Martinez's schedule or
              travel;

           e. all bank records, checks, credit card bills, account information, and other financial
              records.

       2.     Any and all electronic data contained in the devices, including data, text, messages,
images, voice memos, photographs, videos, internet sites, internet access, documents, emails and
email accounts, social media accounts, cloud storage accounts, or other information, ledgers,
contained in the cellular phone internal, external or removable memory or memories, which
includes any smart cards, SIM cards or flash cards.

        3.     Evidence of user attribution showing who used or owned the device at the time
the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,
saved usernames and passwords, documents, and browsing history.

As used above, the terms "records" and "information" include all of the foregoing items of
evidence in whatever form and by whatever means they may have been created or stored,
including any form of computer or electronic storage (such as flash memory or other media that
can store data) and any photographic form.




IG-19-0072 Martinez Page 13
